Citation Nr: 9922854	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  96-03 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to April 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal. 

The case was previously before the Board in September 1997, 
at which time it was Remanded to collect additional record 
evidence and to afford the veteran an opportunity to 
supplement the record.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.  

When this case was previously before the Board, the veteran 
was represented by a different representative recognized by 
the VA.  In the present appeal, the current representative 
has protested the acceptance of its appointment by the agency 
of original jurisdiction (AOJ) in April 1998 without a motion 
for good cause for substitute representation.  38 C.F.R. 
§ 1304 (1998).  Inasmuch as the substitution occurred after 
the case had been remanded to the AOJ and before the case had 
been recertified to the Board, the Board is of the opinion 
that no shortcoming is associated with the substitution of 
the present representative.  Moreover, it is apparent that 
the present representative has faithfully executed its 
charge, thereby avoiding any prejudice to the veteran. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  The veteran has completed college and has occupational 
experience in teaching, research and pest extermination.  He 
last worked full-time in the late 1970's.

3.  The veteran's service connected disabilities are at a 
combined 70 percent level of disablement, deriving from a 
three finger amputation of the right hand, with ankylosis of 
the index finger- evaluated as 60 percent disabling; right 
radial nerve neuritis- evaluated as 20 percent disabling; and 
a right index finger fracture and tonsillectomy, both of the 
latter of which are rated at a noncompensable level. 

4.  When evaluated in association with his educational 
attainment and occupational experience, service connected 
disabilities have not rendered the veteran unable to engage 
in all forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for total disability rating based on individual 
unemployability due to service-connected disability have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for a total rating based on individual 
unemployability is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  See Stanton v. Brown, 5 Vet. 
App. 563, 571 (1993) (where an appellant stated that he could 
no longer seek or maintain employment, he presented a well- 
grounded claim for a total disability rating).  He has 
presented a claim which is plausible.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991). 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§ 4.16 (1998).

According to his 1995 application for Increased Compensation 
due to Unemployability, the veteran has a college education 
and additional training as a Junior High School Teacher but 
has not tried to obtain employment since 1975.  According to 
Social Security Administration (SSA) records, the veteran 
taught mathematics and science.  He had additional experience 
as a researcher for the U.S. Department of Agriculture and as 
a pest exterminator.  

The veteran was awarded Social Security Benefits in 1983 
because of his impaired mental condition, which is not 
connected to service and has not been associated to a service 
connected disability by competent medical authority.  The SSA 
acknowledged the veteran's physical disabilities but 
specifically found that his physical condition did not 
restrict him from performance of work activities which he had 
done in the past. 

Beyond the non-service connected mental disability the 
veteran also suffers from other non service connected 
conditions to include diabetes mellitus, a prior cerebral 
vascular accident, angina, and chronic obstructive pulmonary 
disease.  

The veteran's service connected disabilities include a three 
finger amputation of the right hand with ankylosis of the 
index finger- evaluated as 60 percent disabling; right radial 
nerve neuritis- evaluated as 20 percent disabling; and a 
right index finger fracture and tonsillectomy, both of the 
latter of which are rated at a noncompensable level.  His 
combined evaluation is at the level of 70 percent disablement 
and has been in effect since June 1983.

The claim for TDIU is advanced predominantly on the basis of 
the veteran being unemployed and which the record 
demonstrates is attributable to the veteran's non-service 
connected mental disorder.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  The question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose, 4 Vet. App. at 363; 38 U.S.C.A. § 4.16(a) (1996).  
While it is not disputed that the veteran is unemployable, 
the Board emphasizes that in determining whether an appellant 
is entitled to a total disability rating based upon 
individual unemployability neither an appellant's non-
service-connection disabilities nor advancing age may be 
considered.  Hersey v. Derwinski, 2 Vet. App. 91 (1996). 

The veteran has lost by amputation the right (major) small, 
middle and index fingers just distal to the proximal 
interphalangeal joint; and ankylosis of the right index 
finger, for which a 60 percent evaluation is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5131.  For entitlement to 
the next higher 70 percent evaluation level, evidence would 
be necessary demonstrating the additional amputation of the 
thumb.  The record is wanting in that regard.  The evidence 
likewise demonstrates no more than mild incomplete paralysis 
of the right radial nerve.  There is no allegation or other 
evidence which suggests that service connected disabilities 
have increased in severity such that assigned ratings are 
inadequate vis-à-vis the respective conditions.  Clinical 
records do not demonstrate hospitalization or significant 
medical care for service connected disabilities.

A high rating in itself is recognition that an impairment 
makes it difficult to obtain and keep employment.  The record 
as a whole is insufficient in this case to establish that the 
veteran is precluded from all types of gainful employment by 
reason of his service connected disabilities.  Accordingly, 
the preponderance of the evidence is against entitlement to 
individual unemployability as a result of service connected 
disabilities.

There is no competent evidence of record which indicates that 
the veteran's service connected disabilities has caused 
marked interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care for service connected 
disabilities.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

